This claim amounting- to the sum of $148.84 was filed by the claimant, John E. Egan, same being for mileage of claimant as messenger for the return from New York in May, 1921, of Joseph Kelly, a fugitive from justice then charged in Cook County with the crime of robbery. The claim is verified by affidavit and is certified to by the County Judge oí Cook County as required by section 11 of the Fugitives from Justice Act, and attached to the papers is a statement signed by the Administrative Auditor that the claim has never been paid and that had the papers been submitted during the time the appropriation, out of which the expense should have been paid, was available he would have approved said claim. There is no question but what the claim is a liability of the State under section 11 of the Act aforesaid, and that said claim has been filed at the earliest opportunity, afforded said claimant. The Attorney General interposes no objection to claimant and waives further -proof in the premises and consents to an award. We, therefore, award said claimant the sum of $148.84.